On Rehearing.
HARWOOD, Judge.
In his brief in support of his application for rehearing appellant’s able counsel argues that we erred in holding that the general objections interposed to the questions propounded to the witnesses Odie Sharp and Lester Whitten were unavailing. Counsel contends that the questions were palpably illegal, and therefore within the exception to the general rule that a ruling invoked by a general objection will not ordinarily cause a reversal of a cause.
Counsel further argues that during the examination oif a previous witness for the defense, C. T. Watlcins, a ruling was invoked by the defendant to a substantially similar question, the objection interposed in this instance being well grounded, and the point having been ruled on by the court no need arose for stating grounds in support of objections involving this same point made during the examination of the later witnesses Sharp- and Whitten.
In this connection the record shows the following rulings during the cross-examination of the defense witness Watkins:
“Q. Mr. Watkins, do you know what Echols’ reputation for sobriety is in the community in which he lives?
“Mr. Lynne: We object.
“Court: Overruled.
“Mr. Lynne: We reserve it. That is not a matter that affects a man’s moral character.
“A. No, sir.
“Q. Have you ever heard of him being a drinking man ?
“Mr. Lynne: We object, on the same grounds; it doesn’t go to his credibility.
“Court: Sustained.”
The State had introduced evidence tending to show that at the time of this unfortunate collision the appellant was under the influence of intoxicants. Appellant’s sobriety, or lack thereof, at the time was therefore definitely an issue in this trial. The appellant’s trait of character in this regard, after his evidence of good character had been introduced by him, was of probative force. As stated by Coleman, J., in Cauley v. State, 92 Ala. 71, 9 So. 456: “A person on trial for an affray may prove his general good character, or his good character as a peaceable, law-abiding man. In rebuttal, it may be shown that his reputation is that of a quarrelsome, fighting man. If tried for adultery, and the defendant offers in evidence proof of general good character, it may be shown in rebuttal that defendant’s reputation for virtue is bad, or that his general reputation is that of a fornicator or an adulterer. This would be in rebuttal, and tend to overcome the presumption of innocence arising from good character.”
 The ground assigned to the objection interposed to the question asked the witness Watkins was that reputation for sobriety in the community in which appellant lived “is not a matter that affects a man’s moral character.” This ground was no basis for excluding the evidence sought, since this trait of character was of probative force under the issues below. It did not therefore tend to inform the court of particular vices infecting similar questions asked later. Nor did it inform the court of the vice inherent in the question itself, said vice being that it was not limited to the time preceding the commission of the offense. See Williams v. State (on rehearing), 33 Ala.App. 304, 35 So.2d 562, certiorari denied 250 Ala. 549, 35 So.2d 567.
While we did not separate the rulings made during the examinations oif the witnesses Sharp and Whitten in our dis*309cussion in our original opinion, we perhaps should have, for it would appear that in so far as the rulings made during the examination of Sharp were correct, in that the questions propounded to this witness were addressed solely to the question of appellant’s reputation in regard to drinking, and driving while drinking, the evidence sought thereby being admissible under the issues made, and as tending to test Sharp’s competency as a character witness. Mullins v. State, supra; Cauley v. State, supra.
As to the rulings made during the examination of the witness Whitten, it is clear from the excerpt of the testimony set forth in the opinion that the ultimate evidence sought was the appellant’s proclivities toward drinking, 'and drinking on the highways.
This evidence was of probative force in rebutting appellant’s evidence of good character in view of one of the developed issues of this case, namely whether he was under the influence of intoxicants at the time of this collision.
The first questions addressed to Whitten, as shown in the excerpt in the opinion, were correct in form to elicit this information, and the court’s rulings thereon were in our opinion free of error.
 However, the Solicitor then, in an apparent attempt to show the frequency of appellant’s appearances under the influence of alcohol then asked Whitten if he had seen appellant frequently, when, in witness’ judgment he appeared in public under the influence of alcohol, etc.
This question of course violated the horn book, rule of evidence that character cannot be proven by specific acts.
Had the Solicitor so framed his question as to ask if the witness had heard that prior to the date of the collision the appellant was frequently under the influence, etc., such question would in our opinion have been a proper one.
As before stated, only a general objection was interposed to the question.
If only a general objection is interposed, or only general grounds are assigned in support oif an objection, no error results in overruling such objection unless the evidence sought is illegal for any purpose and cannot be made legal by other evidence, or by otherzvise framing the question. Louisville and Nashville R. R. Co. v. Scott, 232 Ala. 284, 167 So. 572. Unless the objection particularizes the defect in the question neither the interrogator, nor the court, is apprised of a defect that may be latent therein, and no opportunity is afforded to correct such defect by otherwise framing the question. Walker v. Jones, 33 Ala.App. 348, 34 So.2d 608; Head v. State, Ala.App., 44 So.2d 441.
The evidence sought in this case, i. e. the appellant’s proclivities toward indulging in drink, was not obnoxious to all rules of evidence. It was, in fact, of probative value under the issues made.
The form used by the Solicitor in seeking to elicit this evidence was defective.
In Prouty Lumber and Box Co. v. Cogan, 101 Or. 382, 200 P. 905, 907, the Supreme Court of Oregon has stated the rule as to the sufficiency of general objections in the following clear manner: “The general rule that objections to evidence must be specific admits ctf this exception: That if they cannot in any manner be obviated, or if the evidence is clearly inadmissible for any purpose, a general objection will suffice.”
The vice in the question now under consideration could easily have been obviated by merely framing the question on a “heard” basis, rather than on the “seen” basis as it was framed. The ultimate fact sought, that is the defendant’s proclivity to drink, being of probative value in this case, and it being easily possible to have obviated the defect, in the question seeking such evidence by reforming the question, we adhere to our former 'conclusion that the trial court should not be put in error because of its ruling in this- premise.
Other points are argued in appellant’s brief in support of his application for rehearing. We have in our opinion already sufficiently discussed these points in our *310original opinion, and therefore refrain from further discussion of them.
Application denied.
CARR, J., concurs in the conclusion.
PER CURIAM.
Reversed and remanded on authority of Echols v. State, 256 Ala. 389, 55 So.2d 530.